Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 25, 2022

The Court of Appeals hereby passes the following order:

A22D0280. TAMIKA SEAY v. ASHLEY STINSON.

      B. T. was born in 2017 and came into the custody of DFCS the following year.
He was placed with his maternal grandmother, Tamika Seay, and her husband, Melvin
Seay. When a home evaluation turned up a history of domestic violence between the
Seays, the juvenile court entered an order removing B. T. from their home. Nearly
three years later, the Seays filed an application for discretionary appeal, which we
dismissed as untimely. See Case No. A22D0111 (Nov. 3, 2021).
      Meanwhile, in November 2019, the Seays filed a petition in superior court to
adopt B. T. The superior court denied the petition, and the Seays appealed to this
Court. We affirmed in an unpublished opinion. See Case No. A20A1237 (Sept. 1,
2020). The Seays filed a petition for certiorari in the Supreme Court, which was
denied. See Case No. S21C0265 (May 17, 2021).1
      Back in the superior court, Tamika Seay filed a habeas corpus petition against
Ashley Stinson, B. T.’s guardian ad litem, alleging that she (Seay) was the child’s
rightful legal custodian and demanding the child’s return. The superior court granted
Stinson’s motion to dismiss, and Seay once more seeks discretionary review in this
Court. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par.


      1
        After remittitur returned to the superior court, the Seays filed a second
application for discretionary appeal in this Court, which they subsequently withdrew.
See Case No. A22D0020 (Aug. 30, 2021).
III (4). Accordingly, we hereby TRANSFER this application to the Supreme Court
for disposition.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/25/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.